Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  March 18, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein,
                                                                                                                        Justices


  151078




  KEVIN SCOTT VARNER,

                 Plaintiff,

  v                                                                   SC: 151078
                                                                      AGC: 1883-14
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________

                On order of the Chief Justice, plaintiff having failed to acknowledge
  responsibility for the filing fee as required by the order of February 24, 2015, the Clerk of
  the Court is hereby directed to close this file.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 18, 2015
           jam
                                                                                 Clerk